Citation Nr: 1624272	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  07-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service-connection for a lumbar spine disability.

3.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to August 1982 and again from December 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in relevant part, denied service connection for the Veteran's spine and skin disabilities.  The Veteran disagreed with the denials and perfected this appeal.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's current cervical spine disability is related to his active duty military service.  

2.  The evidence of record is in equipoise as to whether the Veteran's current lumbar spine disability is related to his active duty military service.  

3.  The evidence of record is in equipoise as to whether the Veteran's skin disability is related to his active duty military service.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a cervical spine disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving the benefit of the doubt in the Veteran's favor, a lumbar spine disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Resolving the benefit of the doubt in the Veteran's favor, a skin disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

VA sent the Veteran VCAA notice letters addressing his service connection claims for disabilities of the cervical spine, lumbar spine and skin in February 2006 and August 2006.  The Board need not discuss in detail the sufficiency of these letters in light of the fact that the Board is granting the Veteran's claim herein.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions, has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

Applicable Law

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Lumbar and Cervical Spine Disabilities

Turning first to Shedden element (1), it is undisputed that the Veteran has a current cervical spine and lumbar spine disability, as he has been diagnosed with cervical and lumbar myositis and degenerative arthritis of the spine.  See VA Examinations dated February 2006 and November 2009; Letter from Dr. R.A.S. dated November 30, 2007.  Element (1) of Shedden is accordingly satisfied. 

With respect to element (2), in-service disease or injury, the Board notes that the Veteran's service treatment records do not include complaints of, treatments for or diagnoses of any problems with the Veteran's cervical spine or lumbar spine.  During periodic examinations, to include separation examinations, the Veteran's spine was noted as clinically normal.  See Service Treatment Records dated March 13, 1978, February 11, 1983, December 14, 1985, and February 26, 1994.  However, upon discharge, the Veteran did report recurrent back pain for the past 2 years.  See Report of Medical History dated September 3, 1991.  The Veteran has nevertheless asserted that as a result of an in-service motor vehicle accident, in addition to uncomfortable military beds, he suffered a back injury.  
The Veteran is certainly competent to report any injuries he may have suffered during service.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, while there is no documentation of such an injury in the service treatment records, the absence of contemporaneous medical evidence does not, in and of itself, render the Veteran's lay statements incredible.  Buchannan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, for the purposes of this decision, the Board will assume that the Veteran suffered an in-service injury.  This is sufficient to satisfy Shedden element (2), in-service incurrence of injury.

The key question in this case is whether the Veteran's current back disabilities are related to his in-service injury.

The Veteran was afforded a VA examination in 2006 related to his spine disabilities.  The Veteran reported having cervical pain and low back pain since an in-service car accident.  He noted that his pain was daily, and ranged from a five or six out of ten, but at times was as high as an eight out ten.  However, he did not visit sick call in service because of his position as a leader, but rather, treated his pain with medication.  At the time of the examination, the Veteran's symptoms were as follows: daily pain, which was worse with prolonged sitting or lying down, flare-ups several times per day increased breaks during activity, and modified movements.  The Veteran also reported missing one week of work due to his back pain.  

Upon examination, the examiner diagnosed cervical and lumbar myositis, cervical degenerative joint disease, herniated cervical discs, and multilevel cervical disc disease.  However, no etiology as to the Veteran's disease was given.  See VA Examination dated February 8, 2006.

At the time of the second VA examination, in 2009, the Veteran's symptoms were noted as follows: paresthesias, fatigue, decreased motion, stiffness, weakness, spasms, pain and radiation of pain.  The Veteran reported that his back pain, described as severe and constant, occurred on a daily basis.  

Upon examinations, the examiner diagnosed degenerative changes of the cervical spine, posterior osteophytes and disc protrusion with mild compression and minimal bulging annulus.  Ultimately, the examiner opined that the Veteran's spine disabilities were less likely than not related to active service.  In so finding, the examiner reasoned that while the Veteran noted back pain upon separation, the first documented imaging abnormalities was several years after his discharge from service.  

Also of record is a statement from the Veteran's private treating physician, Dr. R.A.S.  In a written statement, Dr. R.A.S. opined that, given the Veteran's history, his cervical spine and lumbar spine disabilities are more likely than not related to his period of active service, to include the motor vehicle accident.  See Letter from Dr. R.A.S. dated November 30, 2007.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board is not entirely satisfied with any of the above mentioned medical opinions.  With respect to the 2006 VA examination, the examiner did not opine as to the etiology of the Veteran's back disabilities.  With respect to the 2009 VA examination, the examiner's negative nexus was primarily based on the time between the Veteran's discharge and the first available radiographic evidence.  The examiner did not explain the significance of the passage of time or discuss the significance of the fact that the Veteran reported low back pain upon discharge.  In addition, the examiner did not discuss the Veteran's lay contentions, specifically that he had a motor vehicle accident in service or that certain circumstances (i.e. military beds and military trucks) led to his back condition.  

With respect to the favorable November 2007 opinion, the Board finds Dr. R.A.S.'s opinion similarly deficient.  While Dr. R.A.S. provided a nexus, he provided no rationale upon which he based his decision.

Here, the record includes opinions for and against the claims which are not based on an adequate rationale.  However, the Veteran has reported an in-service injury with continuity of symptomatology since service, and the Board finds no evidence impeaching his testimony.  Given the evidence and the medical opinion already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus questions.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current cervical and low back disabilities and his active military service is established.  Element (3) of Shedden is therefore satisfied, and the benefit sought on appeal is allowed.

Skin Disease

On several occasions during service, the Veteran reported having skin issues on his left hand.  At one point, he stated that he had a bad fungus on his left hand near his fourth digit; on other occasions, he reported peeling, redness, swelling and tiny bumps on his left hand.  See Service Treatment Records dated July 27, 1979, August 2, 1979, and July 11, 1980; Report of Medical History dated October 24, 1990.

Post-service records are silent for any treatment for the Veteran's skin condition.

The Veteran was afforded two VA examinations related to his claim, with the first being in February 2006.  At that time, the Veteran reported that he treated his skin condition with topical medications.  The VA examiner diagnosed vesicular rash, but did not provide any etiology or diagnosis for the Veteran's skin condition.  See VA Examination dated February 8, 2006.

More recently, the Veteran received a VA examination in 2009.  At that time, the Veteran again reported having a rash on his left hand since service and using topical creams to treat the condition.  Upon examination, the examiner noted that he was unable to provide a diagnosis or nexus for the Veteran's condition without resorting to speculation because the service treatment records do not show an in-service skin condition.  See VA Examination dated November 9, 2009.

The Board finds that the evidence for and against the Veteran's claim is at the very least in relative equipoise and thus, service connection for the Veteran's skin condition is warranted.  Service treatment records demonstrate the Veteran's multiple reports of redness, itching, swelling, and tiny bumps on the left hand.  In addition, after two VA examinations, examiners have been unable to determine the nature and etiology of the Veteran's skin condition.  

Thus, in light of the Veteran's report of recurrent skin symptoms since service-which is an observable symptom capable of lay testimony-and the overall inadequacy of the medical evidence currently of record, the Board finds that the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service-connection for a lumbar spine disability is granted.

Entitlement to service connection for a skin disability is granted.  



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


